Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is too short.  It does not describe any step of the method.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the step of “ shaping the wafer” is vague and indefinite because it is not clear what the function or result of the step.  The step recites “ shaping with a mold having a bilateral symmetry at its midline”; however, there is no recitation of what is formed from the shaping step.  There is also no parameter defining the mold.  Thus, it is not clear what the bilateral symmetry at its midline indicates.   The step of “ cutting the wafer at the midline” is vague and indefinite because it is not clear what “ the midline “ is referring to; is it the midline of the mold or the midline of the wafer.  The step recites to produce a half-molded wafer shell; but this is unclear because there is no recitation previously of whole-molded wafer shell.  On line 6, the recitation of “ the cavity” does not have antecedent basis.  The step of “ joining the two filled half-molded water shells” is vague and indefinite because the claim does not recite at both half-molded wafer shells are filled; thus, there is no basis for “ the two-filled”.  The step of “ freezing together to produce a bite-sized edible treat” is vague and indefinite because it is unclear what is considered “ bite-sized” and how is the freezing step “ produce a bite-sized”.  Freezing does not affect the size.  There is no step previously that recites producing bite-sized product.

Claim 13 has the same problem as claim 1.
Claim 14 has the same problem as claim 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mansuino ( 2004/0137123) in view of Savage ( 4812323) and Charles ( 2003/0203077).
For claims 1, 13,9, Mansuino discloses a method for making bite-sized wafer shell sphere containing a filling inside.  The method comprises the steps of baking in a mold to obtain a wafer sheet (4)containing half shells (2), cutting through the water (6) around the entire perimeter of the half shells, 
Mansuino does not disclose freezing step and use of waffle iron as in claim 1, the filling materials as in claims 3-4,6-8, the specific shapes as in claims 10-11, wafer having a pattern as in claim 12,filling with ice cream and freezing as in claim 13, the coating feature as in claims 5,15 and the flavoring of ice cream as in claims 16-20.
Savage disclose a method of making half-shell shape having ice cream inside.  (see abstract)

Mansuino discloses to form wafer sheet; thus, it would have been obvious to one skilled in the art to use any known device to form the wafer.  Waffle iron is well known in the art to be used to form wafer.  It would have been obvious to one skilled in the art to use frozen confectionery such as ice cream as filling because it is well known as shown in Savage and Charles to combine frozen confectionery with half shell and waffle.  As to the flavor  and different inclusion in the ice cream, it would have been an obvious matter of choice to select any flavor ice cream and to add any inclusion as an obvious matter of taste preference.  When ice cream is used as the filling, it would have been obvious to add a freezing step if the product is not consumed immediately so that the ice cream does not melt.  Such step would have been readily apparent to one skilled in the art.  It would have been obvious to add a pattern on the wafer by using heating device having pattern when desiring to have different configuration on the product.  It would have been obvious to coat the product with chocolate when desiring additional flavoring and taste.  Mansuino discloses the method is applicable to the production of half-shells of any shape; thus, it would have been an obvious matter of choice to form product in cube and triangular shape.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Harris discloses a method for making filled and coated wafer confection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 14, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793